         Case 2:19-cv-02060-SU          Document 63       Filed 09/21/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PENDELTON DIVISION




 INTEGRATED BIOMASS RESOURCES,
 LLC,
                                                                           No. 3:19-cv-02060-SU
                        Plaintiff,

        v.                                                 AMENDED OPINION AND ORDER

 AIX SPECIALTY INSURANCE
 COMPANY,

                        Defendant.



MOSMAN, J.,

       On May 17, 2021, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (“F. & R.”) [ECF 55]. Judge Sullivan recommends that I (1) DENY

Defendant’s Motion for Summary Judgment [ECF 37] and, (2) GRANT Plaintiff’s Motion for

Summary Judgment [ECF 35]. Defendant filed objections [ECF 57] to the F. & R. on June 1,

2021. Plaintiff responded [ECF 58] on June 15, 2021. I agree with Judge Sullivan’s well-

reasoned opinion.

                                     STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to
1 – OPINION AND ORDER
         Case 2:19-cv-02060-SU          Document 63       Filed 09/21/21     Page 2 of 2




make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Sullivan’s recommendations, I ADOPT her F. & R.

[ECF 55] as my own opinion, and I GRANT Plaintiff’s Motion for Summary Judgment [ECF

35]. I DENY Defendant’s Motion for Summary Judgment [ECF 37].

       IT IS SO ORDERED.

                   21 day of September, 2021.
       DATED this ____



                                                              ________________________
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




2 – OPINION AND ORDER
